Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 11/29/2021. With the amendments, claims 1-3 and 5-10 remain pending.  Claims 1 and 5-10 are amended. Claim 4 has been cancelled.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/29/2021, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a keyboard instrument, comprising: 
a keyboard unit including a key-connecting part to which a plurality of keys are connected; and 
a case having a pedestal and a supporting part on the pedestal, the supporting part protruding from an upper surface of the pedestal, 
wherein the key-connecting part is directly mounted on an upper portion of the supporting part, 
wherein the supporting part is a plurality of ribs, and 
wherein the key-connecting part has a mating protrusion that mates with the plurality of ribs.

wherein the key-connecting part is directly mounted on an upper portion of the supporting part, 
wherein the supporting part is a plurality of ribs, and 
wherein the key-connecting part has a mating protrusion that mates with the plurality of ribs.
A detailed view of the ribs 26 that support the key and the protrusions 19b that support the key and mate to the ribs are shown in figure 6. 
The examiner did not discover this feature in the relevant prior art.  The key prior art reference is Kuno et al. (U. S. Patent 10,482,851), which Claim 1 is considered nonobvious with respect to the closest related prior art. The applicants also have a related patent based on the same disclosure, U.S. Patent 11,195,499.  Although the claims of the earlier patent are similar they do not exactly duplicate the limitations of claim 1, reciting an insertion hole with a cutout and the upper side connection part positioned inside the insertion hole, compared to the recitation in claim 1 of a plurality of ribs and a mating protrusion. Claim 1, as amended, is considered to be non-obvious with respect to the closest related prior art.
Claims 2, 3, and 5-7 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Claim 8 is allowable for a keyboard instrument according to claim 1, comprising: 
a keyboard unit including a key-connecting part to which a plurality of keys are connected; and 
a case having a pedestal and a supporting part on the pedestal, the supporting part protruding from an upper surface of the pedestal, 
wherein the key-connecting part is directly mounted on an upper portion of the supporting part, 
wherein the keyboard unit includes a white key unit and a black key unit, the white key unit including a white key-connecting part to which a plurality of white keys are connected, the black key unit including a black key-connecting part to which a plurality of black keys are connected, the white key-connecting part and the black key-connecting part together constituting the key-connecting part of the keyboard unit, and 
wherein the white key-connecting part has a hook that engages a hooking part provided in the black-key connecting part.
Claim 8 is now in independent form incorporating the subject matter of original claim 1.  The examiner indicated the reasons for allowability of claim 8 in the earlier Office Action.  The reasons for allowability of claim 8 now apply as the reasons for allowance. The applicant supportively illustrates a hooking part 30 in figure 8.  The claimed further limitation is seen to distinguish over the related prior art including Kuno et al. (cited above) and Yoshizaki (U. S. Patent 9,406,284), cited in the earlier Office Action.
Claim 9 is allowable for a keyboard instrument according to claim 1, further comprising, comprising: 
a keyboard unit including a key-connecting part to which a plurality of keys are connected; 
a case having a pedestal and a supporting part on the pedestal, the supporting part protruding from an upper surface of the pedestal; and 
a stop rib on the pedestal, the stop rib receiving and stopping respective rear parts of the keys when the rear parts of the keys are pressed from above, 
wherein the key-connecting part is directly mounted on an upper portion of the supporting part.
Claim 9 is now in independent form incorporating the subject matter of original claim 1.  The examiner indicated the reasons for allowability of claim 9 in the earlier Office Action.  The reasons for allowability of claim 8 now apply as the reasons for allowance. Claim 9 is closely related to claim 8, reciting a stop rib rather than a hooking part.  The citation on a different term distinguishes over claim 8. Claim 9 is considered non-obvious with respect to the closest related prior art.
Claim 10 is allowable for a method of making a keyboard instrument, comprising; 
placing a key-connecting part of a keyboard unit to which a plurality of keys are connected on a supporting part formed on a pedestal of a case such that a mating protrusion provided on a bottom surface of the key-connecting part mates with a mating recess provided in the supporting part; and 
fastening a fastening member to an installation part of the supporting part through an insertion hole provided in the key-connecting part so as to fix the key-connecting part to the supporting part, 
wherein the supporting part of the case has a pair of supporting ribs as said mating recess, and the key-connecting part of the keyboard unit has a pair of protrusions as said mating protrusion, and 
wherein in the step of placing, the key-connecting part is placed on the supporting part of the case such that said pair of protrusions mate with said pair of supporting ribs.
Claim 10 now recites some of the subject matter from the previous version of claim 4,  especially the key support is a pair of ribs and the key connection part is a pair protrusions that mate with the pair of ribs. 
Claim 10 is now considered to distinguish over the closest related prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        January 4, 2022